UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER QUEIROZ,
                               Plaintiff,
                   -against-                                  21-CV-4173 (LTS)

THE STATE OF NEW YORK; THE                                    ORDER OF DISMISSAL
DEPARTMENT OF CORRECTION,
                               Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       By order dated May 13, 2021, the Court directed Plaintiff to either tender the $402.00 in

fees that are required to file a civil action in this court or submit a completed request to proceed

in forma pauperis (IFP) and prisoner authorization within thirty days. On May 27, 2021, the

order was returned to the Court with a notation on the envelope indicating that the mail was not

deliverable as addressed. Public records maintained by the New York City Department of

Correction show that Plaintiff is no longer in its custody.

       Plaintiff has not complied with the Court’s order, has failed to notify the Court of a

change of mailing address, and has not initiated any further contact with the Court, written or

otherwise. Accordingly, Plaintiff’s complaint, filed IFP pursuant to 28 U.S.C. § 1915(a)(1), is

dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).
         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     June 29, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                  2
